 

SHARE PURCHASE AND CANCELLATION AGREEMENT

 

THIS AGREEMENT (the Agreement”) is hereby made effective this 29th day of
October 2012, by and between METHA ENERGY SOLUTIONS INC., a Delaware corporation
(the "Company"), and TOFT APS (the "Shareholder") with an address at Roennegade
9, 2100 Oesterbro, Denmark.

 

RECITALS

 

WHEREAS, the Company owns the interests listed on Schedule A (the “Interests”)
attached hereto;

 

WHEREAS, the Shareholder is the holder and owner of ten million (10,000,000)
shares of the Company’s common stock, par value $0.001 per share (the “Shares”);

 

WHEREAS, the Shareholder agrees to sell and the Company agrees to purchase and
cancel the Shares in exchange for consideration as set forth herein below;

 

WHEREAS, the Company and the Shareholder deem it to be in their respective best
interests to enter into this transaction pursuant to the terms and conditions of
the Share Exchange Agreement dated October [ ], 2012, of which this Agreement is
made a part thereto.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:

 

AGREEMENT

 

1.     STOCK PURCHASE. The Shareholder agrees to sell to the Company the Shares
for consideration set forth in Sections 2 and Section 3.

 

2.     PURCHASE PRICE. The Company agrees to purchase the Shares at a purchase
price of One Hundred and Seventy-Five Thousand and NO/100 Dollars (USD
$175,000.00) (the “Purchase Price”).

 

3.     SALE OF INTEREST. The Company agrees to sell and assigns and the
Shareholder agrees to purchase from the Company, the Interests.

 

4.     CANCELLATION OF THE SHARES. The Shares shall be cancelled and returned to
the treasury effective on the date of this Agreement.

 

5.     RELEASE. The Shareholder, together with its heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which Shareholder ever had, now
or may have howsoever arising out of the original grant and this cancellation of
the Shares.

 

6.     INDEMNIFICATION. The Shareholder shall indemnify and hold the Company
harmless from and against any and all costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages, liabilities and amounts paid
in settlement arising, directly or indirectly, out of the Interest prior to and
after the date hereof.

 

1

 

 

7.     MUTUAL REPRESENTATIONS. The Company hereby represents and warrants to the
Shareholder that it owns, of record and beneficially, and has good and
marketable title to the Interests, all of which are free and clear of all liens,
charges and encumbrances. The Shareholder hereby represents and warrants to the
Company that he owns, of record and beneficially, and has good and marketable
title to the Shares, all of which are free and clear of all liens, charges and
encumbrances. As may be required, the parties will execute and deliver all such
further documents (including but not limited to appropriate instruments of
transfers and bought and sold notes), do or cause to be done all such further
acts and things, and give all such further assurances as in the opinion of the
Company or its counsel are necessary or advisable to give full effect to the
provisions and intent of this Agreement.

 

8.     MISCELLANEOUS.

 

5.1       Stamp Duty, Legal and Accounting Fees. All stamp duty payable in
Delaware in connection with the sale and purchase of shares in the Company shall
be borne by the respective transferees and transferors in equal shares. The
Shareholders and the Company shall each be responsible to pay their respective
legal and accounting fees incurred by them in connection with the transactions
contemplated by this Agreement, unless otherwise mutually agreed to in writing.

 

5.2       Waiver of Breach. All waivers under this Agreement shall be in
writing. Any waiver by a party of the breach of any provision or of any
condition precedent of this Agreement shall not operate as a waiver of any
subsequent breach of that provision or as a waiver of the breach of any other
provision or of any other condition precedent.

 

5.3         Severability. If any one or more provisions of this Agreement shall
be adjudged or declared illegal or unenforceable, the same shall not in any way
affect or impair the validity or enforceability of all or any other provision of
this Agreement.

 

5.4         Governing Law. This Agreement and the performance hereof shall be
construed and interpreted in accordance with the laws of Delaware. Any dispute
arising under or out of this Agreement shall be submitted for resolution to an
applicable state or federal court of competent jurisdiction that is located in
Delaware.

 

5.5         Venue; Waivers. The Shareholder and Company irrevocably agree that
all actions or proceedings in any way, manner or respect, arising out of or from
or related to this agreement shall be litigated in courts having situs within
the State of Delaware. The Shareholder and Company hereby waive any right they
may have to transfer or change the venue of any litigation brought by another
party hereto in accordance with this paragraph.

 

5.6         Assignment. No party may assign its rights, interest or obligations
under this Agreement without the prior approval in writing of the other party.

 

5.7         No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than the parties and their respective
successors and permitted assigns.

 

2

 

 

5.8         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto in connection with the subject matter hereof. This
Agreement may not be modified, amended, altered or extended orally, and no
modification shall be effective unless in writing and signed by the parties
hereto.

 

5.9         Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, representatives,
successors and assigns.

 

5.10       Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing, and shall be
deemed to have been given, when received, if delivered in person or by a
reputable courier service (such as Federal Express), or three (3) business days
following mailing, if mailed by certified mail, return receipt requested,
postage prepaid, as follows:

 

IF TO SHAREHOLDER:Toft ApS

Roennegade 9

2100 Oesterbro, Denmark

Attn: Jesper Toft

Telephone No.:

Facsimile No.:

 

IF TO COMPANY:METHA ENERGY SOLUTIONS INC.

c/o Anslow & Jaclin, LLP
195 Route 9 South, Second Floor

Manalapan, New Jersey 07726

Attn: Gregg E. Jaclin, Esq.

Telephone No.: 732-409-1212

Facsimile No.: 732-577-1188

 

5.11       Exhibits and Schedules. The Exhibits and Schedules attached hereto
constitute an integral part of this Agreement. Terms defined in this Agreement
that are used in any Exhibit or Schedule attached hereto and are not otherwise
defined therein shall have the meanings assigned to such terms in this
Agreement. Terms defined in any Exhibit or Schedule attached hereto that are
used in this Agreement or in any other Exhibit or Schedule which are not
otherwise defined herein shall have the meanings assigned to such terms in such
Exhibit or Schedule.

 

5.12       Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning and
interpretation of this Agreement.

 

5.13       Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be considered an original but all of which will
constitute the same instrument, notwithstanding that fewer than all of the
parties have signed the same counterpart. A counterpart signature page
transmitted by facsimile machine will be given the same effect as an original
signature page. Any party signing this Agreement by facsimile must provide the
other parties with a manually signed signature page within ten (10) days after
the date of this Agreement.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

 

  THE SHAREHOLDER:       Toft ApS       /s/ Jesper Toft   Name: Jesper Toft  
Title:       THE COMPANY:       METHA ENERGY SOLUTIONS INC.,   A Delaware
Corporation       /s/ Jesper Toft   Name: Jesper Toft   Title: President and
Chief Executive Officer

 

4

 

 

SCHEDULE A

 

1.License to use a copy of the data mining and media intelligence software;

 

2.Exclusive Distribution Agreement – United States, Canada, Israel, and the
United Nations (“U.S. Agreement”) dated August 27, 2009 by and between the
Company and Serenergy A/S;

 

3.U.S. Agreement Amendment dated as of November 10, 2009;

 

4.U.S. Agreement Amendment II dated as of January 12, 2010’

 

5.U.S. Agreement Amendment III dated as of February 8, 2010;

 

6.Exclusive Distribution and Manufacturing License Agreement – Vehicles
(“Vehicles Agreement”) dated August 27, 2009 by and between the Company and
Serenergy A/S;

 

7.Vehicles Agreement Amendment dated as of November 10, 2009;

 

8.Vehicles Agreement Amendment dated as of January 12, 2010;

 

9.Vehicles Agreement Amendment dated as of February 8, 2010;

 

10.Merger Agreement dated May 3, 2010 by and between the Company and Serenergy
A/S;

 

11.Merger Agreement dated October 15, 2010 by and between the Company and
Serenergy A/S;

 

12.Settlement Agreement dated March 15, 2011 by and between the Company and
Serenergy A/S; and

 

13.Settlement Agreement Amendment dated January 12, 2010 by and between the
Company and Serenergy A/S.

 



5

 